Citation Nr: 1511955	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966. 

This matter comes to the Board of Veterans' Appeals from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. § 20.1304 (2014).

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a photograph showing an apparent penile deformity.  A VA medical opinion is necessary to determine whether it was caused or aggravated by the service-connected prostate cancer and its treatment and whether it was caused or aggravated by the service-connected erectile dysfunction.

In a December 2013 statement, the Veteran reported that he had an appointment on January 13, 2014, regarding an erectile dysfunction examination.  The AOJ should obtain this treatment record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for residuals of prostate cancer, to include erectile dysfunction and penile deformity, to include the provider who performed an erectile-dysfunction examination scheduled for January 13, 2014, and obtain all identified records.  Regardless of the claimant's response, obtain all treatment records from the VA NY Harbor Healthcare System from February 2013 to the present.

2.  Thereafter, the AOJ should arrange for the Veteran's claims file to be reviewed by a urologist.  If the urologist determines that the physical examination is necessary, the Veteran should be scheduled for one.

The urologist should render an opinion as to whether it is at least as likely as not that the photograph submitted by the Veteran shows a penile deformity.

If there is a penile deformity, the urologist should render an opinion as to whether it is at least as likely as not that the penile deformity is a residual of the prostate cancer, to include external beam radiation therapy and Casodex medication to treat the prostate cancer, and, if not, whether it is at least as likely as not that the penile deformity was caused or aggravated by his service-connected residuals of prostate cancer, to include any residuals of external beam radiation therapy and Casodex medication to treat the prostate cancer.

If there is a penile deformity, the urologist should render an opinion as to whether it is at least as likely as not that the penile deformity is part of the service-connected erectile dysfunction and, if not, whether it is at least as likely as not that the penile deformity was caused or aggravated by his service-connected erectile dysfunction.

The urologist should provide a comprehensive report including a complete rationale for all opinions and conclusions. 

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), with a copy to his representative.  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




